  Case 17-38213            Doc 29    Filed 04/25/19 Entered 04/25/19 10:10:14        Desc Main
                                       Document     Page 1 of 8
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 17-38213
                                                  §
  ANTOINETTE CIRONE                               §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $0.00                   Assets Exempt:        $6,929.27
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $1,477.09           Without Payment:      $70,619.71

Total Expenses of
Administration:                   $522.91


        3)      Total gross receipts of $2,000.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $2,000.00 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 17-38213            Doc 29    Filed 04/25/19 Entered 04/25/19 10:10:14            Desc Main
                                       Document     Page 2 of 8



                                   CLAIMS           CLAIMS            CLAIMS              CLAIMS
                                 SCHEDULED         ASSERTED          ALLOWED               PAID
  Secured Claims
  (from Exhibit 3)                  $5,730.00             $0.00               $0.00              $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA           $522.91             $522.91            $522.91
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA              $0.00               $0.00              $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                         $0.00             $0.00               $0.00              $0.00
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                     $69,629.00        $38,988.80         $38,988.80           $1,477.09
  Exhibit 7)
           Total
     Disbursements                 $75,359.00        $39,511.71         $39,511.71           $2,000.00

        4). This case was originally filed under chapter 7 on 12/28/2017. The case was pending
  for 15 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 03/22/2019                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
  Case 17-38213            Doc 29       Filed 04/25/19 Entered 04/25/19 10:10:14                     Desc Main
                                          Document     Page 3 of 8
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                     UNIFORM                           AMOUNT
                                                                       TRAN. CODE                        RECEIVED
2013 Volkswagen CC                                                        1129-000                         $2,000.00
TOTAL GROSS RECEIPTS                                                                                       $2,000.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM           CLAIMANT          UNIFORM               CLAIMS              CLAIMS   CLAIMS               CLAIMS
NUMBER                            TRAN. CODE          SCHEDULED            ASSERTED ALLOWED                  PAID
              VW CREDIT              4110-000              $5,730.00               $0.00         $0.00            $0.00
              INC
TOTAL SECURED CLAIMS                                       $5,730.00               $0.00         $0.00            $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

         PAYEE             UNIFORM               CLAIMS              CLAIMS             CLAIMS             CLAIMS
                          TRAN. CODE          SCHEDULED            ASSERTED           ALLOWED                PAID
David P. Leibowitz,          2100-000                     NA            $500.00            $500.00           $500.00
Trustee
David P. Leibowitz,          2200-000                     NA             $22.52             $22.52            $22.52
Trustee
Green Bank                   2600-000                     NA               $0.39             $0.39                $0.39
TOTAL CHAPTER 7 ADMIN. FEES AND                           NA            $522.91            $522.91           $522.91
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM           CLAIMANT          UNIFORM              CLAIMS           CLAIMS              CLAIMS        CLAIMS
NUMBER                            TRAN. CODE         SCHEDULED         ASSERTED            ALLOWED           PAID
     1        Capital One Bank       7100-900               $477.00         $477.51           $477.51         $18.09
              (USA), N.A.
     2        PYOD, LLC its          7100-000            $36,044.00      $36,807.11         $36,807.11     $1,394.44
              successors and
UST Form 101-7-TDR (10/1/2010)
  Case 17-38213            Doc 29   Filed 04/25/19 Entered 04/25/19 10:10:14      Desc Main
                                      Document     Page 4 of 8

              assigns as
              assignee
     3        American Express      7100-000          $0.00    $1,704.18    $1,704.18     $64.56
              National Bank
              BK OF AMER            7100-000     $14,440.00        $0.00        $0.00      $0.00
              BK OF AMER            7100-000      $6,365.00        $0.00        $0.00      $0.00
              CHASE CARD            7100-000          $0.00        $0.00        $0.00      $0.00
              PNC BANK,             7100-000     $12,303.00        $0.00        $0.00      $0.00
              N.A.
TOTAL GENERAL UNSECURED CLAIMS                   $69,629.00   $38,988.80   $38,988.80   $1,477.09




UST Form 101-7-TDR (10/1/2010)
                                              Case 17-38213                 Doc 29   Filed 04/25/19
                                                                                                FORM 1Entered 04/25/19 10:10:14                                        Desc Main
                                                                                        Document     Page
                                                                            INDIVIDUAL ESTATE PROPERTY     5 ofAND
                                                                                                       RECORD   8 REPORT                                                                Page No:    1              Exhibit 8
                                                                                                           ASSET CASES

Case No.:                       17-38213                                                                                                                      Trustee Name:                               David Leibowitz
Case Name:                      CIRONE, ANTOINETTE                                                                                                            Date Filed (f) or Converted (c):            12/28/2017 (f)
For the Period Ending:          3/22/2019                                                                                                                     §341(a) Meeting Date:                       02/02/2018
                                                                                                                                                              Claims Bar Date:                            09/25/2018

                                   1                                               2                                3                                 4                        5                                         6

                         Asset Description                                      Petition/                    Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                      Unscheduled                   (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                   Value                             Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                           Less Liens, Exemptions,
                                                                                                              and Other Costs)

 Ref. #
1       2013 Volkswagen CC                                                             $9,975.00                              $2,025.00                                        $2,000.00                                             FA
Asset Notes:      CarMax appraisal received: $12,000
                  Non-Exempt: $2025 (settle for $2000)
2       used furniture                                                                  $550.00                                      $0.00                                          $0.00                                            FA
3       used electronics (TV, Cellphone)                                                $550.00                                      $0.00                                          $0.00                                            FA
4       used clothing                                                                   $300.00                                      $0.00                                          $0.00                                            FA
5       Misc. Jewelry (rings)                                                           $400.00                                      $0.00                                          $0.00                                            FA
6       Checking account:PNC Bank                                                        $60.00                                      $0.00                                          $0.00                                            FA
7       Checking account:BMO Harris                                                     $624.27                                      $0.00                                          $0.00                                            FA
Asset Notes:       updated per amended schedules (dkt. 20)
8       Checking account:Chase                                                          $200.00                                      $0.00                                          $0.00                                            FA
9       2017 Federal Income Tax Refund                              (u)                   $0.00                               $3,830.00                                             $0.00                                            FA
10      2017 State Tax Refund                                       (u)                   $0.00                                 $118.00                                             $0.00                                            FA


TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                                    $12,659.27                                $5,973.00                                         $2,000.00                                       $0.00




     Major Activities affecting case closing:
      06/23/2018        2018 Reporting Period:
                        The Trustee requested a CarMax appraisal of Debtor's vehicle, which has $2,025 in non-exempt equity, which is property of the bankruptcy estate. The Trustee has additionally
                        requested Debtor's 2017 tax returns to determine the estate's pro-rated portion.


 Initial Projected Date Of Final Report (TFR):            06/18/2019                               Current Projected Date Of Final Report (TFR):                                   /s/ DAVID LEIBOWITZ
                                                                                                                                                                                   DAVID LEIBOWITZ
                                            Case 17-38213                Doc 29  Filed 04/25/19
                                                                                            FORMEntered
                                                                                                    2      04/25/19 10:10:14                        Desc MainPage No: 1                   Exhibit 9
                                                                                    Document      Page  6 of 8
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-38213                                                                                         Trustee Name:                      David Leibowitz
 Case Name:                       CIRONE, ANTOINETTE                                                                               Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***6854                                                                                       Checking Acct #:                  ******1301
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             12/28/2017                                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                3/22/2019                                                                                        Separate bond (if applicable):

       1                2                                3                                                 4                                             5                6                       7

   Transaction       Check /                           Paid to/                    Description of Transaction                       Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                  Tran Code            $                $


08/20/2018            (1)      CIRONE, ANTOINETTE                           Payments for the Non-Exempt Equity in Debtor's 2013     1129-000             $500.00                                       $500.00
                                                                            Volkswagen CC (payment 1 of 4)
08/31/2018                     Green Bank                                   Bank Service Fee                                        2600-000                                      $0.39                $499.61
09/24/2018            (1)      CIRONE, ANTOINETTE                           Payments for the Non-Exempt Equity in Debtor's 2013     1129-000             $500.00                                       $999.61
                                                                            Volkswagen CC (payment 2 of 4)
10/23/2018            (1)      CIRONE, ANTOINETTE                           Payments for the Non-Exempt Equity in Debtor's 2013     1129-000             $500.00                                      $1,499.61
                                                                            Volkswagen CC (payment 3 of 4)
11/12/2018            (1)      CIRONE, ANTOINETTE                           Payments for the Non-Exempt Equity in Debtor's 2013     1129-000             $500.00                                      $1,999.61
                                                                            Volkswagen CC (payment 4 of 4)
01/29/2019           3001      David P. Leibowitz                           Trustee Compensation                                    2100-000                                   $500.00                $1,499.61
01/29/2019           3002      David P. Leibowitz                           Trustee Expenses                                        2200-000                                     $22.52               $1,477.09
01/29/2019           3003      Capital One Bank (USA), N.A.                 Claim #: 1; Amount Claimed: $477.51; Distribution       7100-900                                     $18.09               $1,459.00
                                                                            Dividend: 3.79%;
01/29/2019           3004      PYOD, LLC its successors and assigns as      Claim #: 2; Amount Claimed: $36,807.11; Distribution    7100-000                                  $1,394.44                 $64.56
                               assignee                                     Dividend: 3.79%;
01/29/2019           3005      American Express National Bank               Claim #: 3; Amount Claimed: $1,704.18; Distribution     7100-000                                     $64.56                  $0.00
                                                                            Dividend: 3.79%;




                                                                                                                                   SUBTOTALS            $2,000.00             $2,000.00
                                            Case 17-38213         Doc 29  Filed 04/25/19
                                                                                     FORMEntered
                                                                                             2      04/25/19 10:10:14                               Desc MainPage No: 2                      Exhibit 9
                                                                             Document      Page  7 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          17-38213                                                                                         Trustee Name:                         David Leibowitz
Case Name:                        CIRONE, ANTOINETTE                                                                               Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***6854                                                                                       Checking Acct #:                      ******1301
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             12/28/2017                                                                                       Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                3/22/2019                                                                                        Separate bond (if applicable):

      1                 2                                3                                          4                                                     5                  6                       7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement               Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $2,000.00               $2,000.00                  $0.00
                                                                                          Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                      Subtotal                                                           $2,000.00               $2,000.00
                                                                                          Less: Payments to debtors                                          $0.00                   $0.00
                                                                                      Net                                                                $2,000.00               $2,000.00



                     For the period of 12/28/2017 to 3/22/2019                                                  For the entire history of the account between 08/20/2018 to 3/22/2019

                     Total Compensable Receipts:                       $2,000.00                                Total Compensable Receipts:                                 $2,000.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $2,000.00                                Total Comp/Non Comp Receipts:                               $2,000.00
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $2,000.00                                Total Compensable Disbursements:                            $2,000.00
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                $2,000.00                                Total Comp/Non Comp Disbursements:                          $2,000.00
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                            Case 17-38213         Doc 29  Filed 04/25/19
                                                                                     FORMEntered
                                                                                             2      04/25/19 10:10:14                       Desc MainPage No: 3                    Exhibit 9
                                                                             Document      Page  8 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-38213                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       CIRONE, ANTOINETTE                                                                        Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***6854                                                                                Checking Acct #:                      ******1301
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            12/28/2017                                                                                Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               3/22/2019                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $2,000.00             $2,000.00                    $0.00




                     For the period of 12/28/2017 to 3/22/2019                                          For the entire history of the case between 12/28/2017 to 3/22/2019

                     Total Compensable Receipts:                       $2,000.00                        Total Compensable Receipts:                                 $2,000.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $2,000.00                        Total Comp/Non Comp Receipts:                               $2,000.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $2,000.00                        Total Compensable Disbursements:                            $2,000.00
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                $2,000.00                        Total Comp/Non Comp Disbursements:                          $2,000.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
